Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM Empire Global Gaming, Inc. 555 Woodside Avenue Bellport, NY 11713 Gentlemen: We have issued our report dated December 7, 2010, accompanying the financial statements of Empire Global Gaming, Inc. contained in the Form S-1/A under the Securities Exchange Act of 1934, as amended.We consent to the use of the aforementioned report in the Form S-1/A under the Securities Exchange Act of 1934, as amended. Hackensack, New Jersey January 11, 2011
